     CASE 0:18-cv-02137-DWF-SER Document 15 Filed 01/07/19 Page 1 of 10



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Richard H. Tholen, M.D., and Mary Jane                    Civil No. 18-2137 (DWF/SER)
Tholen,

                    Plaintiffs,
                                                                    MEMORANDUM
v.                                                             OPINION AND ORDER

Assist America, Inc.,

                    Defendant.



Ronald J. Schutz, Esq., Patrick M. Arenz, Esq., Brenda L. Joly, Esq., and Emily E. Niles,
Esq., Robins Kaplan LLP, counsel for Plaintiffs.

Mark T. Berhow, Esq., Hinshaw & Culbertson LLP, counsel for Defendant.



                                  INTRODUCTION

      Plaintiffs Richard H. Tholen, M.D. (“Dr. Tholen) and Mary Jane Tholen

(“Mrs. Tholen”), sued Defendant Assist America, Inc., alleging defamation arising out of

marketing material that Defendant published which detailed an accident leading to

Dr. Tholen’s leg amputation. This matter is before the Court on Defendant’s motion to

dismiss. For the reasons discussed below, the Court grants the motion.

                                   BACKGROUND

      Dr. Tholen is a board-certified, nationally recognized plastic surgeon. (Doc. No. 1

(“Compl.”) ¶¶ 16-19.) Assist America is a membership-based organization and is in the

business of providing global emergency medical services, including medical evacuation
     CASE 0:18-cv-02137-DWF-SER Document 15 Filed 01/07/19 Page 2 of 10



if a member does not receive adequate care locally. (Id. ¶ 2.) In 2015, the Tholens were

Assist America members. (Id. ¶ 23.)

       The Tholens attempted to use Assist America’s services in April 2015. On

April 19, 2015, while vacationing in Mazatlán, Mexico, Dr. Tholen suffered a severe

knee injury in a zip lining accident. (Id. ¶ 21.) Dr. Tholen received immediate medical

care, which included the placement of a hard cast on his leg. (Id. ¶ 22.) The medical

professionals did not, however, check his leg for a vascular injury. (Id.) The Tholens

allege that such care was so poor that it would be considered malpractice in the United

States. (Id.)

       The same day, the Tholens contacted an orthopedic surgeon in the United States,

who advised them to have the cast removed and to return to the U.S. as soon as possible

for evaluation and treatment. (Id.) The Tholens then visited a second hospital in Mexico,

where Dr. Tholen had the cast removed. While at the second hospital, Dr. Tholen

e-mailed and called Assist America requesting medical evacuation. (Id. ¶ 28, Ex. B;

¶¶ 29-30.) The Tholens allege that Assist America refused to evacuate the Tholens, did

not consult with an Assist America medical director in reaching the decision, and told

them that they were at “a very good hospital.” (Id. ¶¶ 30-31.)

       On April 20, 2015, the Tholens again contacted Assist America, and Assist

America again refused to evacuate the Tholens even though no medical director had yet

assessed Dr. Tholen’s situation. (Id. ¶ 33.) On April 21, 2015, two of Assist America’s

medical directors—Dr. Shaffrey and Dr. Krohn—reviewed Dr. Tholen’s situation and

approved his evacuation to the United States. (Id. ¶¶ 35-36.) By then, the Tholens had

                                            2
    CASE 0:18-cv-02137-DWF-SER Document 15 Filed 01/07/19 Page 3 of 10



already purchased first-available tickets for a flight out of Mexico. (Id. ¶ 34.) The

Tholens departed Mexico on April 21, 2015, and landed in Minnesota in the early

morning hours of April 22, 2015. (Id.) Assist America did not communicate with the

Tholens during this time. (Id. ¶¶ 40-42.)

       Upon returning to Minnesota, on April 22, 2015, Dr. Tholen saw an orthopedic

surgeon and a vascular surgeon. (Id. ¶ 43.) Over the course of several weeks, Dr. Tholen

underwent numerous tests and surgical procedures designed to save his leg. (Id. 44-46.)

Unfortunately, doctors determined that Dr. Tholen’s right leg could not be saved, and on

May 18, 2015, he underwent an above-knee amputation of his right leg. (Id. ¶ 47.) On

August 24, 2017, Dr. Tholen sued Assist America for negligence and breach-of-contract,

alleging that Dr. Tholen’s leg could have been saved but for Assist America’s negligence

and breach of contractual duties. Tholen v. Assist America, Inc., Civ. No. 17-3919

(DWF/SER). The Tholens’ negligence and breach-of-contract action is ongoing, with the

parties having completed fact discovery, exchanged opening and rebuttal expert reports,

and engaged in motion practice regarding discovery. See generally id.

       This case, however, involves allegations that Assist America published false

statements and misrepresentations about the Tholens’ accident and request for

evacuation, and Assist America’s response. Specifically, the Tholens allege that Assist

America made false and defamatory statements in a case study that it published on

July 26, 2016 in the Assistance and Repatriation Review 2016, a special edition of the

International Travel & Health Insurance Journal (“Case Study”). (Compl. ¶ 57.)



                                             3
    CASE 0:18-cv-02137-DWF-SER Document 15 Filed 01/07/19 Page 4 of 10



      The Case Study provides:

      Situation

      Assist America’s services attached to an association membership
      59-year-old male, injured in a zip lining accident in Cancun, Mexico.

      Assistance Provided

      Assist America’s Operations Center in Princeton, New Jersey, US received
      a call from a member who stated that he had been injured while zip lining.
      He explained that he had struck his leg on a pulley and sustained a
      high-energy fracture and dislocation. The member, a doctor himself, was
      transported to a local clinic for casting. Unfortunately, the clinician at the
      local clinic put on a full circumferential cast that was too restrictive, so the
      patient was moved to a local reputable hospital for re-evaluation. There,
      the treating doctor opened the cast to reduce the pressure, and based on his
      findings, recommended surgery.

      At this time, the member contacted Assist America and insisted on
      traveling to his home in the Midwest to undergo surgery, expressing fear
      about receiving further care abroad. Assist America’s medical director
      explained to the member that it was highly inadvisable to travel given his
      condition. The safest option, he explained, would be to have the surgery
      performed locally at the reputable, well-equipped facility he was currently
      in. The member, however, declined and against the medical
      recommendations he was receiving from both Assist America and the local
      treating team, opted to make his own arrangements to travel home. Days
      later, Assist America was contacted by the member’s wife who informed us
      that the patient’s leg was ultimately amputated due to loss of circulation
      during travel.

(Compl. ¶ 6, 53, Ex. A.)

      On July 24, 2018, the Tholens sued Assist America for defamation. (Id. ¶¶ 30-36.)

The Tholens allege that the Case Study upset, disturbed, and injured them. They seek

damages for mental distress, humiliation, and embarrassment. Assist America now

moves to dismiss the Complaint in its entirety.



                                             4
     CASE 0:18-cv-02137-DWF-SER Document 15 Filed 01/07/19 Page 5 of 10



                                      DISCUSSION

I.     Legal Standard

       In deciding a motion to dismiss under Rule 12(b)(6), a court assumes all facts in

the complaint to be true and construes all reasonable inferences from those facts in the

light most favorable to the complainant. Morton v. Becker, 793 F.2d 185, 187 (8th

Cir. 1986). In doing so, however, a court need not accept as true wholly conclusory

allegations, Hanten v. Sch. Dist. of Riverview Gardens, 183 F.3d 799, 805 (8th

Cir. 1999), or legal conclusions drawn by the pleader from the facts alleged, Westcott v.

City of Omaha, 901 F.2d 1486, 1488 (8th Cir. 1990). A court deciding a motion to

dismiss may consider the complaint, matters of public record, orders, materials embraced

by the complaint, and exhibits attached to the complaint. See Porous Media Corp. v. Pall

Corp., 186 F.3d 1077, 1079 (8th Cir. 1999).

       To survive a motion to dismiss, a complaint must contain “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). Although a complaint need not contain “detailed factual allegations,” it must

contain facts with enough specificity “to raise a right to relief above the speculative

level.” Id. at 555. As the Supreme Court reiterated, “[t]hreadbare recitals of the elements

of a cause of action, supported by mere conclusory statements,” will not pass muster

under Twombly. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S.

at 555). In sum, this standard “calls for enough fact[s] to raise a reasonable expectation

that discovery will reveal evidence of [the claim].” Twombly, 550 U.S. at 556.



                                              5
      CASE 0:18-cv-02137-DWF-SER Document 15 Filed 01/07/19 Page 6 of 10



II.    Defamation

       To survive a motion to dismiss on their defamation claim, the Tholens must plead:

(1) a false and defamatory statement; (2) publication of that statement to a third party;

and (3) harm to the Tholens’ reputation. Weinberger v. Maplewood Review, 668 N.W.2d

667, 673 (Minn. 2003). Additionally, the allegedly defamatory statement “must refer to

some ascertained or ascertainable person and that person must be the plaintiff.” MSK

EyEs Ltd. v. Wells Fargo Bank, Nat’l Ass’n, 546 F.3d 533, 542 (8th Cir. 2008) (applying

Minnesota law); see also Bubble Pony, Inc. v. Facepunch Studios Ltd., Civ. No. 15-601,

2015 WL 8082708, at *5 (D. Minn. Dec. 7, 2015) (dismissing defamation claim where

comment posted on internet concerning software programmer did not provide sufficient

identifying information). The statement may refer to the plaintiff explicitly or “by fair

implication.” East Coast Test Prep LLC v. Allnurses.com, Inc., 307 F. Supp. 3d 952, 965

(D. Minn. 2018) (internal quotation marks and citation omitted).

       The Tholens allege that the Case Study contains false and defamatory statements,

including:

       • “[T]he treating doctor opened the cast to reduce the pressure, and based

             on his finding, recommended surgery.” (Compl. ¶ 59.)

       • “Assist America’s medical director explained to the member that it was

             highly inadvisable to travel given his condition. The safest option, he

             explained, would be to have the surgery performed locally at the

             reputable, well-equipped facility he was currently in.” (Id. ¶ 61.)



                                               6
    CASE 0:18-cv-02137-DWF-SER Document 15 Filed 01/07/19 Page 7 of 10




       • “The member, however, declined and against the medical

          recommendations he was receiving from both Assist America and the

          local treating team, opted to make his own arrangements to travel

          home.” (Id. ¶ 66.)

       • “Days later, Assist America was contacted by the member’s wife who

          informed us that the patient’s leg was ultimately amputated due to loss

          of circulation during travel.” (Id. ¶ 68.)

The Tholens contend that these statements, along with the Case Study as a whole, “paint

the Tholens in a negative manner by falsely implying that Dr. Tholen’s loss of his leg

was based on their decision and actions.” (Id. ¶ 71.)

       Assist America argues that there are three separate bases for dismissing the

Tholens’ complaint. First, Assist America argues that the Case Study does not identify or

refer to Dr. Tholen or Mrs. Tholen. 1 Second, the Tholens fail to allege any facts

demonstrating that Dr. Tholen was harmed by the Case Study. Third, and finally, the

statements in the Case Study are true and therefore not actionable under black-letter

defamation law. Specifically, Assist America argues that although the Case Study

contains minor inaccuracies, the Complaint and the exhibits thereto show that the

Tholens made the decision to travel home to Minnesota.




1
       In its brief, Assist America also argues that the Complaint does not allege with the
required specificity that any third parties believe the Tholens are the subject of the Case
Study. At the hearing on this motion, however, Assist America conceded that the
Tholens do not need to plead that any third parties actually read the Case Study.
                                             7
     CASE 0:18-cv-02137-DWF-SER Document 15 Filed 01/07/19 Page 8 of 10



       Because the Case Study does not explicitly refer to the Tholens, the Court first

considers whether the Case Study refers to the Tholens “by fair implication.” See MSK

EyEs, 546 F.3d at 542. The Court concludes that it is not plausible that a reader could

understand the Case Study to refer to the Tholens. The Case Study did not mention the

Tholens by name, and their names were not separately linked in the public domain to any

stories about their accident. Cf. Sagehorn v. Indep. Sch. Dist. No. 728, 122 F. Supp. 3d

842 (D. Minn. 2015) (finding defamatory statements referred to plaintiff by fair

implication where the plaintiff’s name was already associated with the underlying story

in the media). Nor did the Case Study recite the exact details of the Tholens’ experience,

which may have reasonably led a reader to identify the Tholens as the subject of the Case

Study. Instead, the Case Study changed the location of the incident and the age of the

person who suffered the injury. Furthermore, it is not plausible that the target audience

of the Case Study, i.e. travel-insurance industry professionals, would recognize the

subjects of the Case Study as the Tholens. In short, the subjects of the Case Study are not

readily ascertainable. The Court concludes therefore that the Case Study does not refer to

the Tholens either explicitly or by fair implication.

       The Tholens argue that the “rarity of the combination” of the facts identified in the

Case Study create the fair implication that the Tholens are the subjects of the Case Study.

(Doc. No. 11 at 9.) In support of their fair-implication argument, the Tholens rely on

Sagehorn. (Id. at 8-9). But the subject of the defamatory statements in Sagehorn,

although not explicitly identified, was readily ascertainable. In Sagehorn, the Court

denied a motion for judgment on the pleadings as to a defamation claim where the

                                              8
    CASE 0:18-cv-02137-DWF-SER Document 15 Filed 01/07/19 Page 9 of 10



plaintiff was not mentioned by name in the allegedly defamatory statements. Sagehorn,

122 F. Supp. 3d at 868-69. The allegedly defamatory statements, made by a police chief,

characterized the plaintiff’s well-known public tweet as a “crime,” a “felony,” and akin to

“crying or yelling ‘Fire!’ in a movie theater or saying ‘I got a bomb!’ on a plane.” Id. at

850. The allegedly defamatory statements were made by a police chief to a news outlet

concerning the plaintiff-minor whose identity was not concealed. Id. The Court

observed that the plaintiff-minor’s tweet was highly publicized and that his subsequent

suspension from school was widely covered in the media. Based on these findings, the

Court concluded that the complaint adequately alleged that the police chief’s statements

were understood to be about the plaintiff. Id. at 869. Here, there are no allegations that

the Tholens’ incident was widely publicized. Nor are there any indications that any

media outlet covered the accident or subsequent response by Assist America such that the

Tholens would be readily identified as the subjects of the Case Study.

       The Court observes that the Tholens, and Dr. Tholen in particular, suffered a

life-altering accident. But necessary to any defamation claim is a determination that the

defamatory statements refer to or are understood to refer to the plaintiffs. Glenn v.

Daddy Rocks, Inc., 171 F. Supp. 2d 943, 948 (D. Minn. 2001); Covey v. Detroit Lakes

Printing Co., a Div. of Forum Pub. Co., 490 N.W.2d 138, 143 (Minn. Ct. App. 1992).

Here, the Case Study does not explicitly refer to the Tholens and nothing in it would lead

a reader to understand it refers to the Tholens. Based on the foregoing, the Court

concludes that the Tholens have failed to allege a plausible claim for defamation arising

out of Assist America’s publication of the Case Study.

                                             9
   CASE 0:18-cv-02137-DWF-SER Document 15 Filed 01/07/19 Page 10 of 10



                                     ORDER

      Based on the files, record, and proceedings herein, IT IS HEREBY ORDERED

that Assist America, Inc.’s Motion to Dismiss (Doc. No. [7]) is GRANTED and

Dr. Tholen and Mrs. Tholen’s Complaint (Doc. No [1]) is DISMISSED WITH

PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: January 7, 2019                s/Donovan W. Frank
                                      DONOVAN W. FRANK
                                      United States District Judge




                                        10
